

117 HR 5568 IH: Clean Cities Act
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5568IN THE HOUSE OF REPRESENTATIVESOctober 12, 2021Mr. McEachin introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to carry out a Clean Cities Coalition Program, and for other purposes.1.Short titleThis Act may be cited as the Clean Cities Act.2.Clean Cities Coalition Program(a)In generalThe Secretary shall carry out a program to be known as the Clean Cities Coalition Program.(b)Program elementsIn carrying out the program under subsection (a), the Secretary shall—(1)establish criteria for designating local and regional Clean Cities Coalitions, including criteria that ensure that activities of Clean Cities Coalitions benefit all communities, including rural communities and environmental justice communities;(2)designate local and regional Clean Cities Coalitions that the Secretary determines meet the criteria established under paragraph (1);(3)ensure that there are active Clean Cities Coalitions working in all 50 States, the District of Columbia, and the territories;(4)make awards to each designated Clean Cities Coalition for administrative and program expenses of the coalition;(5)make competitive awards to designated Clean Cities Coalitions for projects and activities described in subsection (c);(6)make competitive awards to non-profit organizations to provide technical assistance, training, and organizational support to designated Clean Cities Coalitions;(7)provide opportunities for communication and sharing of best practices among designated Clean Cities Coalitions; and(8)maintain, and make available to the public, a centralized database of information included in the reports submitted under subsection (d).(c)Competitive awards(1)Projects and activitiesProjects and activities eligible for awards under subsection (b)(5) are projects and activities that reduce petroleum consumption, improve air quality, promote energy and economic security, and encourage deployment of a diverse, domestic supply of alternative fuels in the transportation sector by—(A)encouraging the purchase and use of alternative fuel vehicles and alternative fuels, including by fleet managers;(B)expediting the establishment of local, regional, and national infrastructure to fuel alternative fuel vehicles;(C)advancing the use of other petroleum fuel reduction technologies and strategies;(D)conducting outreach and education activities to advance the use of alternative fuels and alternative fuel vehicles;(E)providing training and technical assistance and tools to users that adopt petroleum fuel reduction technologies; or(F)collaborating with and training officials and first responders with responsibility for permitting and enforcing fire, building, and other safety codes related to the deployment and use of alternative fuels or alternative fuel vehicles.(2)Cost shareThe Federal share of the cost of a project or activity for which an award is made under subsection (b)(5) shall be not less than 80 percent.(d)Annual reportEach designated Clean Cities Coalition shall submit an annual report to the Secretary on the activities and accomplishments of the coalition.(e)DefinitionsIn this section:(1)Alternative fuelThe term alternative fuel has the meaning given such term in section 32901 of title 49, United States Code.(2)Alternative fuel vehicleThe term alternative fuel vehicle means any vehicle that is capable of operating, partially or exclusively, on an alternative fuel.(3)Community of colorThe term community of color means any geographically distinct area the population of color of which is higher than the average population of color of the State in which the community is located.(4)Environmental justice communityThe term environmental justice community means any population of color, community of color, indigenous community, or low-income community that experiences a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards.(5)Indigenous communityThe term indigenous community means—(A)a federally recognized Indian Tribe;(B)a State-recognized Indian Tribe;(C)an Alaska Native or Native Hawaiian community or organization; and(D)any other community of indigenous people, including communities in other countries.(6)Low incomeThe term low income means an annual household income equal to, or less than, the greater of—(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)200 percent of the Federal poverty line.(7)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with low income.(8)Population of colorThe term population of color means a population of individuals who identify as—(A)Black;(B)African American;(C)Asian;(D)Pacific Islander;(E)another non-White race;(F)Hispanic;(G)Latino; or(H)linguistically isolated.(9)SecretaryThe term Secretary means the Secretary of Energy.(f)Funding(1)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $200,000,000 for each of fiscal years 2022 through 2031, to remain available until expended.(2)AllocationsThe Secretary shall allocate funds made available to carry out this section in each fiscal year as follows:(A)35 percent of such funds shall be distributed as awards under subsection (b)(4).(B)50 percent of such funds shall be distributed as competitive awards under subsection (b)(5), of which not less than 40 percent shall be used to support activities that directly benefit rural communities or environmental justice communities.(C)5 percent of such funds shall be distributed as competitive awards under subsection (b)(6).